Order filed June 30, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00860-CV
                                  ____________

    DEBRA V. JENNINGS, ESQ. AND DEBRA V. JENNINGS, P.L.L.C.,
                             Appellants

                                        V.

              AMERICAN ASSET FINANCE, L.L.C., Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                    Trial Court Cause No. 1030758-401

                                   ORDER

      This is an accelerated appeal from an interlocutory order appointing a
receiver signed September 17, 2014. The notice of appeal was due October 7,
2014. See Tex. R. App. P. 26.1(b); Tex. R. App. P. 28.1(b); Tex. Civ. Prac. &
Rem. Code Ann. § 51.014(a)(1) (West 2015). Appellants, however, filed their
notice of appeal on October 16, 2014, a date within 15 days of the due date for the
notice of appeal. A motion for extension of time is necessarily implied when the
perfecting instrument is filed within 15 days of its due date. Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). Appellants did not file a motion to extend time
to file the notice of appeal. While an extension may be implied, appellants are still
obligated to come forward with a reasonable explanation to support the late filing.
See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellants to file a proper motion to extend time
to file the notice of appeal on or before July 10, 2015. See Tex. R. App. P. 26.3;
Tex. R. App. P. 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

      Pending motions will be ruled on after the jurisdictional determination is
made. The parties should not file briefs on the merits until the court rules on the
appellants’ motion to file an amended brief.



                                PER CURIAM




                                         2